Citation Nr: 9917530	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to primary service connection for a 
neurological disorder other than multiple sclerosis.  

2.  Entitlement to secondary service connection for a 
neurological disorder other than multiple sclerosis.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a 
neurological disorder based on VA medical treatment at a VA 
Medical Center (VAMC) during hospitalization from February to 
March 1975.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the RO which determined that no new and material evidence 
had been submitted to reopen a claim of service connection 
for multiple sclerosis and denied service connection for PTSD 
and entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a neurological disorder based on 
medical treatment received during a hospitalization at a VAMC 
in February and March 1975.  

This case was remanded by the Board in July 1997 for further 
development.  The Board noted that the veteran was not 
seeking service connection for multiple sclerosis which had 
been denied by the Board in 1979.  Rather, he sought service 
connection for primary and secondary service connection for a 
neurological disorder other than multiple sclerosis.  

The case is before the Board for further appellate 
consideration at this time.  For reasons discussed 
hereinbelow, the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
neurological disorder based on medical treatment received 
during a hospitalization at a VAMC from February to March 
1975 will be discussed in the remand section of this 
decision.  


FINDINGS OF FACT

1.  The veteran's claim of primary service connection for a 
neurological disorder other than multiple sclerosis is not 
plausible.  

2.  The veteran's claim of secondary service connection for a 
neurological disorder other than multiple sclerosis is not 
plausible.  

3.  The veteran's claim of service connection for PTSD is not 
plausible.


CONCLUSION OF LAW

1.  The veteran has not submitted a well-grounded claim of 
primary service connection for a neurological disorder other 
than multiple sclerosis.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  

2.  The veteran has not submitted a well-grounded claim of 
secondary service connection for a neurological disorder 
other than multiple sclerosis.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  

3.  The veteran has not submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records reveals treatment in 
August 1944 for shrapnel wounds to the left buttock and right 
shoulder sustained while in combat in July 1944.  Service 
connection is currently in effect for residuals of shell 
fragment wounds to the right shoulder and left buttock, 
evaluated as noncompensably disabling.  The service medical 
records contain no complaints, findings or diagnoses of any 
neurological or psychiatric disorders.  At the veteran's 
November 1945 examination prior to separation from service, 
his nervous system was evaluated as normal and a Romberg test 
was negative.

The veteran was hospitalized at a private facility in 
February 1967 for complaints of "leg trouble."  It was 
reported that he had noted numbness in the lateral aspect of 
the left lower extremity, especially from the hip to the 
knee, three years earlier.  He said that he had had gradually 
increasing pain and numbness in the left lower extremity as 
well as urinary difficulties and a decrease in the size of 
the muscles in both lower extremities.  It was reported that, 
three weeks prior to the admission, he had developed numbness 
in the right lower extremity.  He also gave a fifteen-year 
history of sharp pain in the left sciatic area which 
developed when he stepped down unexpectedly.  Physical 
examination revealed bilateral down-going toes, decreased 
vibratory sense and a painful sensation below L1 on the left.  
The veteran's gait was slightly ataxic with a tendency to 
fall to both sides.  A myelogram showed findings consistent 
with atrophy of the cord in the cervical region but was 
otherwise normal.  A lumbar puncture was normal.  At the time 
of discharge, the diagnosis was that of undiagnosed disease 
of the central nervous system.  

In a March 1967 statement, Stuart Weiss, M.D., reported that 
the veteran had been hospitalized recently for evaluation of 
walking difficulties which had been present for six months to 
a year.  He complained of stiffness, tightness and recent 
weakness of both lower extremities with difficulty initiating 
movement, especially in the morning.  He reported that his 
legs felt clumsy and he noted a band-like feeling of 
tightness and questionable numbness around the thighs and 
lower abdomen, bilaterally.  There was no history of specific 
sensory disturbance, incontinence, back pain, or recent 
trauma.  It was also reported that he had a ten to twelve 
year history of intermittent back pain which was usually 
associated with heavy lifting or straining.  Dr. Weiss 
suspected that the veteran had a degenerative disease 
involving the posterior and lateral columns of the spinal 
cord, possibly early multiple sclerosis.  

The veteran was seen by VA as an outpatient in January 1973 
complaining of numbness and tingling in both hands of six 
months' duration.  The impression was that of cervical 
myelopathy.  

In a February 1973 statement, Victor W. Weber, M.D., reported 
treating the veteran in August and September 1963 for pain in 
the lumbar area and both lower extremities.  The veteran was 
treated from October 1963 to April 1964 for severe leg 
cramps.  In January 1971, the veteran was seen complaining of 
paresthesia of the fingers.  In February 1972, he was seen 
complaining of pain in the right hip and loss of feeling in 
the right hand.  

In February 1973, the veteran was hospitalized at a VA 
facility for complaints of numbness and tingling in the 
palmar aspects of both hands and in the fingers.  These 
symptoms had been of gradual onset and were of six to eight 
months in duration.  The veteran also gave a history of 
chronic low back pain with sciatic radiation of approximately 
25 years' duration.  He gave a further history of shrapnel 
wounds to the right shoulder, upper thoracic spine and right 
buttock during World War II.  The diagnosis was deferred at 
discharge from the hospital.  During VA outpatient treatment 
in March 1973, a positive Romberg sign was noted.  The 
impression was probable multiple sclerosis.  

Of record are several statements from the veteran's wife, 
neighbors and associates who reported, essentially, that the 
veteran had complained of back and leg pain ever since the 
late 1940s.  Several writers attributed these complaints to 
multiple sclerosis.  

During an additional VA hospitalization in February and March 
1975, the veteran complained of walking difficulties.  He 
gave a 30-year history of intermittent back pain which would 
last for three to four days and was not accompanied by 
weakness or sensory deficit.  His major problems reportedly 
arose about ten years prior to admission when he developed 
numbness and tingling in the left hand which became 
progressively worse and spread to both upper extremities.  He 
subsequently developed walking difficulties and problems 
holding his urine.  It was reported that, after his 1973 VA 
hospitalization, he was believed to have had multiple 
sclerosis, and that since then, he had become progressively 
worse.  At the time of discharge, the diagnosis was that of 
multiple sclerosis.  

In a March 1977 statement, a VA physician reported that the 
veteran had been treated at a VA facility since February 
1973.  The veteran was reported to have been permanently and 
totally disabled due to severe spatic paraparesis and 
cerebellar ataxia caused by multiple sclerosis.

During an RO hearing in August 1978, the veteran stated that 
he had had back and leg pains during service which had 
persisted ever since he was discharged from service.  He said 
that, beginning in 1947, he had been treated by chiropractors 
and osteopaths for these symptoms.  He remembered the name of 
only one chiropractor but this individual was deceased.  He 
stated that he had had problems with weakness in the leg 
since the late 1940s.  He testified that he had developed 
weakness in his hands about eight years earlier, and had been 
diagnosed as having multiple sclerosis about three or four 
years prior to the hearing.  

Private clinical records reflect outpatient treatment, 
examinations and hospitalizations in 1994 and 1995 for 
complaints which included urinary incontinence, urinary tract 
infections and loss of use of the upper and lower 
extremities.  At an evaluation in July 1994, it was reported 
that the veteran's history was not compatible with multiple 
sclerosis.  The assessment was that of cervical myelopathy 
with a suspected syringomyelia.  During a hospitalization in 
August 1994 for the treatment of urinary incontinence, an MRI 
study failed to show evidence of syringomyelia or multiple 
sclerosis.  It was said that the etiology of his neuropathy 
remained unclear.  After further evaluation in May 1995, the 
impressions included paraplegia, exact diagnosis unclear.  

In a statement received in November 1995, David Bachman, 
M.D., stated that an MRI study of August 1994 showed no 
evidence of multiple sclerosis lesions within the veteran's 
cervical cord.  

After private psychological evaluations in August and 
September 1997, the examiner noted that the veteran did not 
display sufficient symptoms to meet the diagnostic criteria 
for PTSD.  It was noted that he had been in combat during 
World War II.  

At an October 1997 psychiatric examination arranged by VA, 
the veteran gave a history of combat in the South Pacific 
during World War II.  He was reported to have been irritable 
initially, but he subsequently relaxed.  No thought disorder 
was noted and he had no suicidal ideation.  He recalled four 
digits forward and two backward.  Serial seven testing was 
done with two mistakes.  He named the presidents correctly 
until Reagan.  General knowledge was fair.  There was no 
gross compromise in intellectual functioning or in cognition.  
It was reported that he slept well and that his appetite was 
good.  He said that he did not need mental health care.  The 
examining physician noted that the veteran had a history of 
combat but did not have sufficient symptoms of PTSD, or even 
depression.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for organic 
diseases of the nervous system other than multiple sclerosis 
is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (a).  Also, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a nonservice-connected disability caused by a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 430 (1995).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Court, citing 38 C.F.R. § 3.304(f), has discussed the 
three requisite elements for eligibility for service 
connection for PTSD:  (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).

The threshold question in regard to the issues of primary and 
secondary service connection for a neurological disorder 
other than multiple sclerosis and the issue of service 
connection for PTSD is whether the veteran has met his burden 
of submitting evidence of a well-grounded (i.e. plausible) 
claim.  If not, his claim must fail and there is no duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

The Court has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the evidence involves a question of 
causation, medical evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Lay statements, including those from the veteran, regarding 
questions of medical diagnosis or causation, are not 
sufficient to establish a well-grounded claim, since the 
writers are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In summation, 
according to a decision of the Court, a well-grounded claim 
requires competent evidence of current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence) Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The principals set forth in the Caluza decision concerning 
evidence needed to establish a well-grounded claim for 
primary service connection are also applicable to a claim of 
secondary service connection.  In that instance, the evidence 
must show a current disability and that such is either caused 
by or aggravated by a service-connected disorder.  

In regard to the issue of primary service connection for a 
neurological disorder other than multiple sclerosis, the 
evidence shows that the veteran has a current central nervous 
system disability, although its precise diagnosis is unclear.  
It is therefore apparent that the first requirement for a 
well-grounded claim for primary service connection for a 
neurological disorder other than multiple sclerosis under the 
requirements of the Caluza case has been met.  Moreover, 
while there is no clinical evidence of a central nervous 
system disorder until the 1960s, many years after service 
discharge, the veteran and various lay associates have 
reported that he suffered from back and leg pains and 
weakness during service and shortly thereafter.  Therefore, 
the second requirement under Caluza has also been met.  The 
record, however, contains no competent medical evidence 
linking the veteran's reported back and leg symptoms during 
service with his current central nervous system disorder.  

The veteran has opined that these early symptoms in service 
were the initial manifestation of his current neurological 
disability.  He has also argued that his current neurological 
disorder is due to a virus which he contracted during his 
military service in the South Pacific in World War II.  The 
veteran, however, as a layman (i.e. a person without medical 
training or expertise) is not competent to render a medical 
diagnosis in regard to his early symptomatology and is not 
competent to determine the etiology of his current 
neurological disability.  No medical or otherwise competent 
evidence has related the veteran's current neurological 
disability to his period of service.  Therefore, the third 
requirement for a well-grounded claim under Caluza has not 
been met in regard to the veteran's claim for primary service 
connection for a neurological disorder other than multiple 
sclerosis.  

In regard to his claim of secondary service connection for a 
neurological disorder other than multiple sclerosis, the 
veteran has contended that his current central nervous system 
disorder is related to his service-connected residuals of 
shell fragment wounds to the right shoulder and left buttock.  
Again, however, the Board must point out that, as a layman, 
the veteran is not competent to render an opinion as to the 
etiology of his neurological disability.  There is no 
competent medical evidence relating his current neurological 
disorder to his service-connected disability.  Thus, the 
veteran's claim of secondary service connection for a 
neurological disorder other than multiple sclerosis is also 
not well grounded and must be denied.  

In regard to the veteran's claim of service connection for 
PTSD, the Board notes that the veteran's service-connected 
residuals of shell fragment wounds to the right shoulder and 
left buttock clearly indicate that he was engaged in combat 
against the enemy.  Therefore, his exposure to a stressor 
sufficient to cause PTSD is presumed.  A review of the 
record, however, fails to indicate that the veteran has ever 
been diagnosed as having PTSD.  In fact, after psychological 
and psychiatric evaluations conducted in 1997, the examiners 
specifically concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  As there is no competent 
evidence that the veteran has this disorder, his claim of 
service connection for PTSD is also not well grounded and 
must be denied.  

The Board finds that the veteran has not submitted evidence 
of well-grounded claims of primary and secondary service 
connection for a neurological disorder other than multiple 
sclerosis and service connection for PTSD.


ORDER

Primary service connection for a neurological disorder other 
than multiple sclerosis is denied.  

Secondary service connection for a neurological disorder 
other than multiple sclerosis is denied.  

Service connection for PTSD is denied.  


REMAND

The claims folder contains a discharge summary of a 
hospitalization at the John Cochran VA hospital in St. Louis, 
Missouri, for the evaluation of complaints of tingling and 
numbness in the hands and fingers.  The discharge diagnosis 
was deferred at that time.  An additional VA hospital summary 
shows hospitalization at this VA facility in February and 
March 1975 for evaluation of difficulties walking.  The 
discharge diagnosis was multiple sclerosis.  In addition, the 
claims folder contains copies of outpatient treatment records 
at this facility during the period from January 1973 to March 
1978.  The veteran has reported that he moved to North 
Carolina in 1980.  

The veteran has asserted that compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for his neurological 
disorder are warranted because VA misdiagnosed this 
disability as multiple sclerosis during his 1975 
hospitalization.  

The Board remanded this issue to the RO in July 1997 to 
obtain complete VA hospitalization and outpatient treatment 
records from 1973 to the present.  Pursuant to the Board's 
remand, the RO repeatedly contacted the VA Medical Center in 
St. Louis and requested that the original VA hospitalization 
records and outpatient treatment records (or certified copies 
thereof) from February 1973 to the present be obtained.  A 
reply was received to the effect that the required records 
were not available, that the veteran was not in the record 
system, and that his records were therefore not retrievable.  

As the requested clinical records are indispensable for 
proper appellate adjudication of the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for neurological disability, the Board is of the 
opinion that a further attempt should be made to obtain these 
records.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  A records department specialist at 
the RO should personally contact the 
appropriate officials at the John Cochran 
VA Hospital in St. Louis, Missouri, for 
the purpose of obtaining all clinical 
records documenting the veteran's 
hospitalization and outpatient treatment 
records at that facility from 1973 until 
the present, especially all clinical 
records documenting the veteran's 
hospitalizations at that facility in 
February 1973 and from February to March 
1975.  The records development specialist 
should provide official copies of the 
clinical records in the claims folder 
which document the veteran's 
hospitalizations at the John Cochran VA 
Hospital during these periods, as well as 
official copies of the veteran's 
outpatient treatment at this facility 
from January 1973 to March 1978.  A 
comprehensive search should be conducted 
for the complete original clinical 
records of the veteran's VA 
hospitalizations in 1973 and 1975 as well 
as all outpatient treatment records from 
the John Cochran VA Hospital.  If a 
negative reply is again received from the 
St. Louis VA Medical Center, the records 
specialist should personally reestablish 
contact with the appropriate officials 
and write a report for the record 
outlining the steps taken to obtain these 
clinical records.  All clinical records 
obtained and/or other relevant 
documentation should be associated with 
the claims folder.  

2.  Then, the RO should again adjudicate 
the issue of entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a neurological disorder.  If 
this benefit remains denied, the veteran 
and his representative should be provided 
a Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate review, if otherwise 
appropriate.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

